PER CURIAM
Appellant seeks reversal of an order committing him for a period not to exceed 180 days. ORS 426.130. He first contends that the trial court committed plain error because it did not specifically advise him of his right to subpoena witnesses. See ORS 426.100(1) (providing that the court shall advise the person of, among other things, “ [t]he right to subpoena witnesses”). We agree that the trial court’s failure constitutes plain error and requires reversal, and we conclude that it is appropriate to exercise our discretion to correct the error. See State v. M. L. R., 256 Or App 566, 570-72, 303 P3d 954 (2013) (observing that “plain error review of violations of ORS 426.100(1) is justified by the nature of civil commitment proceedings, the relative interests of the parties in those proceedings, the gravity of the violation, and the ends of justice” and exercising discretion to correct the plain error (internal quotation marks omitted)). Because we reverse the judgment on that basis, we do not address appellant’s second assignment of error in which he challenges the sufficiency of the evidence to support his commitment.
Reversed.